

116 S4097 IS: Protecting Renters from Evictions and Fees Act of 2020
U.S. Senate
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4097IN THE SENATE OF THE UNITED STATESJune 29, 2020Ms. Warren (for herself, Mr. Brown, Mr. Durbin, Mr. Markey, Mr. Blumenthal, Mr. Sanders, Ms. Smith, Mr. Merkley, Mr. Wyden, Mrs. Gillibrand, Ms. Duckworth, Ms. Hirono, Mr. Leahy, Mr. Cardin, Ms. Klobuchar, Ms. Harris, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide a temporary moratorium on eviction filings, and for other purposes.1.Short titleThis Act may be cited as the Protecting Renters from Evictions and Fees Act of 2020.2.Eviction moratoriumSection 4024 of the CARES Act (15 U.S.C. 9058) is amended to read as follows:4024.Temporary moratorium on eviction filings(a)FindingsCongress finds that—(1)according to the 2018 American Community Survey, 36 percent of households in the United States, or more than 43,000,000 people, are renters;(2)in 2019, renters in the United States paid $512,000,000,000 in rent;(3)according to the Joint Center for Housing Studies of Harvard University, 20,800,000 renters in the United States spent more than 30 percent of their incomes on housing in 2018 and 10,900,000 renters spent more than 50 percent of their incomes on housing in the same year;(4)according to data from the Department of Labor, more than 40,000,000 people in the United States have filed for unemployment since the COVID–19 pandemic began;(5)the impacts of the spread of COVID–19, which is now considered a global pandemic, are expected to negatively impact the incomes of potentially millions of renter households, making it difficult for them to pay their rent on time; and(6)evictions in the current environment would increase homelessness and housing instability, which would be counterproductive to the public health goals of keeping individuals in their homes to the greatest extent possible.(b)DefinitionsIn this section:(1)Covered dwellingThe term covered dwelling means a dwelling that is occupied by a tenant—(A)pursuant to a residential lease; or(B)without a lease or with a lease terminable at will under State law.(2)DwellingThe term dwelling—(A)has the meaning given the term in section 802 of the Fair Housing Act (42 U.S.C. 3602); and (B)includes a house or dwelling described in section 803(b) of such Act (42 U.S.C. 3603(b)).(c)MoratoriumDuring the 1-year period beginning on March 27, 2020, the lessor of a covered dwelling may not—(1)make, or cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover possession of the covered dwelling from the tenant for nonpayment of rent or other fees or charges, or for reasons motivated wholly or in part by the nonpayment of rent or other fees or charges by the tenant; or(2)charge fees, penalties, or other charges to the tenant related to such nonpayment of rent.(d)Notice To vacate after moratorium expiration dateAfter the expiration of the period described in subsection (c), the lessor of a covered dwelling may not require the tenant to vacate the covered dwelling by reason of nonpayment of rent or other fees or charges before the expiration of the 30-day period that begins upon the provision by the lessor to the tenant, after the expiration of the period described in subsection (c), of a notice to vacate the covered dwelling..